      Case 5:19-cv-05005-JLV Document 3 Filed 01/18/19 Page 1 of 2 PageID #: 8




                               United States District Court
                                    District of South Dakota
                                   Andrew W. Bogue Federal Building
                                      & United States Courthouse
                                          Office of the Clerk
                                      515 Ninth Street, Room 302
                                        Rapid City, SD 57701

Matthew W. Thelen                                                                              Telephone
Clerk of Court                                                                             (605) 399-6000

                                            January 18, 2019

Jennifer Jones
Walter Westberg
2138 Minnekahta Ave
Hot Springs, SD 57747

Re:      CIV. 19-5005; Jones et al v. Regency Hotel Mngt

Dear :
        This is to advise you that our office received your Complaint, Civil Cover Sheet, completed
summons/es, and filing fee on January 18, 2019. A new case was opened on your behalf and assigned to
Jeffrey L. Viken United States Chief Judge, along with the above-referenced case number.
        We have issued the summons/es, which is/are enclosed with attached AO 85 forms and a memo,
along with a courtesy copy of the docket sheet for your case, and a copy of Rule 4 of the Federal Rules of
Civil Procedure. It is your responsibility to arrange for service of the summons and complaint on the
defendant(s).
        Please be advised that any future documents or correspondence you send to our office concerning
your case must have the above-referenced case number listed on them. All documents submitted for filing
must also contain an original signature. You are not required to provide the court with copies of
documents submitted for filing. Discovery requests, such as interrogatories and requests for production of
documents, and responses to discovery requests cannot be filed with the court. Instead, you must mail
discovery requests and responses directly to the defendant or, if represented, to counsel. Do not mail
discovery requests to the defendant or defense counsel until after the defendant has filed an Answer or
Motion to Dismiss.
        When this office receives documents for filing, the documents are electronically scanned and the
scanned documents become the new official court record. The quality of the official court record is
determined by the quality of the original documents submitted for filing. Thus, any writing contained in
documents you submit for filing must be dark enough for scanning and only be printed on one side of the
paper. All documents must be on 8 ½ x 11 inch paper.
        You will receive copies of any court orders issued in your case. If you completed and returned the
CM/ECF Pro Se Litigant Application Form requesting electronic notice, you will receive all unrestricted
documents electronically. It is important that you keep copies of all documents filed in your case for your
own records, including documents you submit for filing. If you request copies, you will be charged fifty
cents ($0.50) per page.




PSNP-F&SI
    Case 5:19-cv-05005-JLV Document 3 Filed 01/18/19 Page 2 of 2 PageID #: 9



         Due to the large volume of cases filed in this court and the court’s limited resources, the clerk’s
office cannot respond to inquiries regarding the status of your case. In addition, judges, magistrate judges,
the clerk of court, and our office are precluded from giving legal advice to litigants and will not respond
to any such inquiries from you concerning your case.
                                                          Sincerely,

                                                          /s/ Tammy A. Ludeman

                                                          Tammy A. Ludeman
                                                          Deputy In Charge
TAL: slt
Encl.




PSNP-F&SI
